OFFICE    OF    THE   ATTORNEY   GENERAL   OF   TEXAS




                                                            my   13,   1939




Ronarable Oao. E. Sheppard
Conptrollar     or Publia   Aaaotmt6
kuetln,    +axaa
Hon. Geo.   iii   Sheppard,Page 2.


                                   r   .

   rhich    shall
               be furt!sercubjeot to the approval of the
   Comptroller, and Is official oath together with said
   bonds shall be recorded in the offlae of the County Clerk
   cf said County, acd be forwarded by the County Judge or
   the county to the Comptroller,to be deposited In his
   orrlce.  :iafdbond sZnl1 be oondltlonsdfor the faithful
   performmoe ot 9x0 duties of hlo offloe aa essesaor
   t-mlcollector of taxes for end during the full tena
   for   mhl&       he was elected or appointed.   Jr the event
    the bon&s requlred in this Iztlcle are executed by e
    84ti6r4CtOry  auraty oospfinyor aoapanleaor by any pri-
   .vate partiaa, 48 suraty or auratiea thoraon la oountlaa
    with 4 tot41 tarable valutitionof Thirty yilllorrDalsara
    ($SO,OOO.OOO.OO)or more, the oounty-ofuhloh the prln-
   .olpalin said bond or bonda la aaaaaaor m(l oolleotor.
    or tax68 ah411 pay a raaaomble mount aa pramlum
    an said bontlor bWd6, whlah munt shall be paid 'apt02
    the Oenaral Ravenps of the oorurtyopen praaanktlon of
    th4 bill therafor to the Coambaionar~ Court ot ths
   aounty proparly ruthentloatad4a.nquirad by hr.-.
    other alaims a&nat tha oounty. ?f thers.be,any eon-~
    trovuay aa to tha rhaonableneaa of tha amount ola%md,
    as auoh premium, such aontrorerrry pay ba datermlned'by
    any Court or oompateat juriadlatlon.
        wWhanaver the aaaoaaor an&~ooll&tor of taiea 6i
   a nyb o unty
              la n~ulr e~ %a ~g ive
                                  e la p a r ab ta
                                                o n&to o o vo r
   diatrlct tuea aol.lttcted
                           by hir, auah bond aimll b4
   approrad by the governingboard, or oam~i88ioP of 8~6.~
   diatrlcta,and the prsmium on am    ahalL ba paId out of
   first 003.leotiomfor auoh distriot8.~*
          “Art. 7lXS. The aaaeaaor and aoll&tor or t4xaa m4y
     be required to furnish a naw bond or addltiozml.aaourlty
     whanaver, in the opinion of the Gowiaalonora court or tha
     Comptrollar,It miy be"advla4blnr. Should a- asaeaaor 446
     oolleotor or taxea fall to glva a new bond and a4dItIonal
     aaaurltywhen required,he shall be auapended troa orfloa by
     the ConmdaalonarsCourt of his aoonty.'aadifSJaedf4talp
     thereafterbe removed from oifioa la the wde preacrlbed
     by law."                    :
                                .:'
             You point out that, pursuant to Artlole 7247, llarlaad
Civil Statutes.as aminded, the Tak Aaseaaor-Collsotor   haa bean
raqtired  to n;Blke
                  4 bond pPyabla to the State of Tema, through
ita Governor, in the amount of ten per aent of the akts 4d V43.oran
  Cm.     Geo. R. Yhcppsrd, ?ace 3.


  crd poll taxes char&cd cr.We 1938 tax roll, tc ocver ttis
  offlcial~e tern beginnine Jannery 1, 1939. Inaezuah itsthc.smount
  of such bond 1s net oonputed u?on certain oocupatlon taxes end
  license ices collected by this o~flclal, and baoauee there are
  no bond raqu:recents in co:ineotlOn%lth the oolleotlonof suob
  taxes and fees. you ask I'fyou have lawrul authority under the
  general tcrme of Article 7248, es amended, kevlsed Civil Xatutes,
  to require a new CT addltlonal bond in such amount as will adequate11
  protect tlic?
              ."tateand the .publlo Interest In the collection of these
  excise taxes and llcenss fees.
             The ooverage and oblfgtion or the firx,Aaaea~r-Colleator*a
  bon5 under Article Oti7, aa arendbd, Revised Clvll statute,    6hould
   rlrat be datemalne5. The aonatitutional.dutyOS the.otiios.bi
  ass4aaor~olleotor of t4xe8, omated by insndmant a$~our Conatltti-
  -tion, Eover;ber~~S,lQSE, Is that of perfornlng *all the dutlea with
   respect to asaasaingproperty r0r the pvpow 0r taxation and 0r
  oollectlagauah tarclaas my be prworlhod by the lagiqlature,~
  Saetlon 14, Ax-t&lo 8, ConatltutionOS Texas. The oondltlon~of~     fhe
  aaaaaaoraolbctor*a bond is apeolfloall~ tixed In imld.Artlale
  71347,&rla,ad CIvll Statutw, aa follomar .%a%d.bon5 ah&l1 ‘be
 .-aondltioned for the faithful perfoa~me of the duties of'hia oftfoe
  as aaaeaaor and oolleotor or taxes for and dw%ng the folltarm
                                                            ,.~
                                                              ~.~
  for rhioh he was elaoted or appolnkd.*
           The oblfgktionor sxt4at of liabllltyunaor &fflolal~k~
  oulleidor*s bonds, oondltlonedaa above, araybe thus @morally
   stated: If the bond I8 mneral In Its imma It rll.1apply to all
  kinds  o? tar45 lawfully lntruatedto the oftio4r for ~4ol$44fiion,
   while If It applloa by Its terma only to a osrt411tXindor kind0
   o tax48 It does not oover the colleotlonot other tam&.      It all
    lpamls~on the tem8 or the bonds. whera a oolhotor*8bori4l8‘ln
   genonl tsraa, and aonditlonedfor the.faitbN parfomanoo or'.$la
~J duties, or ror the paynent of allnonoya aolleoted by him, If Jiy
   aubaaquentlegialetlonnew tax48 4r4 pmvI5o5 for, the oolleotion:
   or rhloh la aubtitt4d to t& oolleator,hla auretlea are limb10
   In reapeot ,to auoh taxes to the acuceextent aa if ttbsyhad bami
   provided ior before the boa5 was given. Cooley on Taxation Vol.
   3, tiotlan 1373.;State of Texas vs. Klddletoa*sSureties,~?+$  Tet.
   ISi Swan vs. The State of Texas, 48 Tex. 120.
           The office oi tax eaeeasdr-oolleotor Is, under tiu, abarged
  with the duty of oolleotlng~~nd paying over to the proper~.mtataauth-
  orities, 44rtal.nInherltanoe tame, autoeoblle regletratlon i446,
  beer llcanea fees, and occupation taxes. The ooxmtftittfonaland
  atatutory duties or this ofrloe aomprehend the aolleotlon or the
   ;tete*i ;;crtior.        tares
                   of ti:!c:'c              6:; WQii es ad valorem and poll
   texQs.      Yhersforo,   it :u?.t, follow    tf:at tSe o.fficial   bond of a
   tax ussessor-coilector,        executed     :n favor of the State, and condi-
   timed      for the faittful    perfor?zil;ce    cf she duties of tbe ol'floe
   of esecssur-collcotor       of iaxuf2, would ccver and insure the due
   pnyztient to the state. :jfall ncnity'e        and revenues lenfully    oollectea
   by e tnx .tiseasaor-collector,        tl!ld xould net be limited, tr,1ta
   covera!:c,    tc ad valores, taxes md poll taxes.             Xor does the fact
   that i.rt.!cle 7247, as alrandad,!ievlsedCivil Ptatutea, 1926,
   fixes the amount   of such bc:rdzt ten per cent of the whole amount
   of t:e :::atead valorem and poll tax of a C!ven oounty, a8 shown
   by the last preoedlne a88esnmant, militate agdnet thl8 ~oluslon~
   This 18 merely a mode fixed by the Legleleture for arrltlng at the
   penal amount of the aeseeeor-oollsotorfo   bond orlglnal4 nqli$r~d
   to bo filed, and is not lntendod to limit the statutory oondltlon
   lmportad into i5aidbond.
            Klth r&mmoe    to your authority under Art1010 78d8, a8
   emended, Hevleed 01~11 Statute8, to require a 8owr8te or addltlon
   bond, in 8uoh amotintand with suoh aumtlae a8 im doomed~neoa8rrer
    0 ociverthe o0lleotlonand payment to the Stat0 0r the88 Ujo8use
   f888 and lx0ise     tax68   in addition   to ad Y81ON     and poll   t#lXe8, it
./ 1s our opinion that you ray.rake 8uoh requirom8nttir8g8rding the
   number and rO8pon8ibilityOf 8Umtio8 a8 yOoUrOffiOi81 di8Or8tiOn.
   .oxerol88d In the publla interest,tight diotat8, but 8ay not law-
   fully requlro the exeoutlon and filing by          a tsx a8888@Or-OOlleOtXPr
   or a bond   in   exoes8   ot the amount fixed by Artlole 7847, 88'8m~ndec
   bV18Ud   Civil gtatUtO8.
            % have not 8rrlrod at thi8 oonolwlon rlthout 6iffiOulty
   beoeuse then, i8 (~1apparent oontradiotionand inoon818teaoybetw8c
   Artlole 7R47, a8 apntnded,Barleed Civil Btatute8, Slxing thearim
   8moUUt ot 8Ul alIRe88or-OolleOtOr'8bond 8t $~,ooo.oo,    Wd tit1018
   7M6, 88 amoadod, Horisad Clrll Statutes, proriding that *the
   aaae8aor-aolleotorof tax08 niaybe required to furnlrb a mw bond
   or edditiond eeourltywhenever, in the opinion of the &XUd88iOIE:
   Court or the Comptroller, It may be adrluble.*     Reoo&ting   our
   duty, under established oanon8 of statutory 00118tNOtiaLI,to
   oonstrue artlole8 whioh ara in pari matorla, so aa to 8rriYe at a
   hamoniouo remit, we are oonatralnedto hold that your authority
   end duty under Article '7248, aa amended, Bevleod ClYil St8tUto8
   1s limited to requiring a new bond when suretie on the originai.
  Pond die, beoome inoolven~., or wish to be reliered tiom their
   obligation, or to requlri% additional suretie upon the original
   bond in such oontingenaia8, but you have no dieoretfon In ahanging
or fixing     ttx emount cf ?uch mw cr cdoitioral             bend.   TkiP iE
contrcllcd      by tkc txndetor'jr -~;?rOQi&!.CXlS Of i:;tiC!lS 7;347, kovlsed
CiVil :' i:ituterI.    61 iorp~s Zurin 103i; -teusofi'         ve. i.lberty    Co.,
34 L. *i. (2d) 643; liese v. Serfleld,           13 i; 000; mlbert      specie1
s~h001 I)iGtrict      Y. Cooper,   20 G. v.. (Zd) 322.




                                                                h8818tWt
PMl?:R




                                  8 -